Amendment to the AMERICAN BEACON FUNDS AMERICAN BEACON MILEAGE FUNDS AMERICAN BEACON SELECT FUNDS AMERICAN BEACON MASTER TRUST MANAGEMENT AGREEMENT The attached amended Schedule A replaces Schedule A of the Management Agreement dated February 13, 2009 (the “Agreement”) by and between the American Beacon Funds, the American Beacon Mileage Funds, the American Beacon Select Funds and the American Beacon Master Trust, each a Massachusetts business trust (each, a “Trust”), on behalf of each Fund of a Trust listed on Schedule A hereto, as may be amended from time to time (each, a “Fund”), and American Beacon Advisors, Inc., a Delaware corporation (“Manager”). Dated: December 8, 2010 AMERICAN BEACON FUNDS AMERICAN BEACON MILEAGE FUNDS AMERICAN BEACON SELECT FUNDS AMERICAN BEACON MASTER TRUST By: /s/ Rosemary K. Behan Rosemary K. Behan Vice President and Secretary AMERICAN BEACON ADVISORS, INC. By: /s/ Gene L. Needles, Jr. Gene L. Needles, Jr. President & CEO Amended Schedule A to the AMERICAN BEACON FUNDS AMERICAN BEACON MILEAGE FUNDS AMERICAN BEACON SELECT FUNDS AMERICAN BEACON MASTER TRUST MANAGEMENT AGREEMENT I.Management Fees A.American Beacon Funds As compensation pursuant to Paragraph 7 of the Management Agreement for services rendered pursuant to such Agreement (other than the securities lending services set forth in Paragraph 2(b) of the Agreement, the American Beacon Funds shall pay to the Manager a fee, computed daily and paid monthly, at the following annual rates as a percentage of each Fund’s average daily net assets plus (with respect to those Funds listed in subsection (1) immediately below) all fees payable by the Manager with respect to such Funds pursuant to agreements entered into with Subadvisers pursuant to Paragraph 2(f) of the Management Agreement: (1)Balanced Fund0.05% Emerging Markets Fund 0.05% Retirement Income and Appreciation Fund0.05% High Yield Bond Fund0.05% International Equity Fund0.05% International Equity Index Fund 0.05% Large Cap Growth Fund0.05% Large Cap Value Fund0.05% Mid-Cap Value Fund0.05% S&P 500 Index Fund0.05% Small Cap Index Fund0.05% Small Cap Value Fund0.05% Small Cap Value II Fund0.05% Treasury Inflation Protected Securities Fund0.05% Global Real Estate Fund0.05% Zebra Small Cap Equity Fund0.05% Zebra Large Cap Equity Fund0.05% Evercore Small Cap Equity Fund0.05% SiM High Yield Opportunities Fund0.05% (2) Intermediate Bond Fund0.20% Short-Term Bond Fund0.20% To the extent and for such periods of time that a Fund invests all of its investable assets (i.e., securities and cash) in another registered investment company pursuant to a master-feeder arrangement, then such Fund will not pay the Manager a fee pursuant to the schedule set forth immediately above. B.American Beacon Mileage Funds As compensation pursuant to Paragraph 7 of the Management Agreement for services rendered pursuant to that Agreement (other than the securities lending services set forth in Paragraph 2(b) of that Agreement), the American Beacon Mileage Funds shall pay to the Manager, computed daily and paid monthly, at the following annual rates as percentages of each Fund’s average daily net assets: Money Market Fund0.09% To the extent and for such periods of time that a Fund invests all of its investable assets (i.e., securities and cash) in another registered investment company pursuant to a master-feeder arrangement, then such Fund shall not pay the Manager a fee pursuant to the schedule set forth immediately above. C.American Beacon Select Funds As compensation pursuant to Paragraph 7 of the Management Agreement for services rendered pursuant to that Agreement (other than the securities lending services set forth in Paragraph 2(b) of that Agreement), the American Beacon Select Funds shall pay to the Manager a fee, computed daily and paid monthly, at the following annual rates as a percentage of each Fund’s average daily net assets: Money Market Select Fund0.09% U.S. Government Money Market Select Fund0.09% To the extent and for such periods that a Fund invests all of its investable assets (i.e., securities and cash) in another registered investment company pursuant to a master-feeder arrangement, then such Fund shall not pay the Manager a fee pursuant to the schedule set forth immediately above. D.American Beacon Master Trust As compensation pursuant to Paragraph 7 of the Management Agreement for services rendered pursuant to that Agreement (other then the securities lending services set forth in Paragraph 2(b) of that Agreement), the American Beacon Master Trust shall pay to the Manager a fee, computed daily and paid monthly, at the following annual rates as a percentage of each Fund’s average daily net assets: Money Market Portfolio0.09% II.Advisory Fees As compensation pursuant to Paragraph 7 of the Management Agreement for direct portfolio management of a portion of a Fund’s assets (which is in addition to the direct portfolio management services of a Fund’s short-term cash assets) rendered pursuant to such Agreement (other than the management services set forth in Paragraph 7 and the securities lending services set forth in Paragraph 2(b) of that Agreement), the American Beacon Funds shall pay to the Manager an advisory fee, computed daily and paid monthly, at the following annual rates as a percentage of the portion of the Fund’s average daily net assets managed by the Manager: Balanced Fund0.15% Retirement Income and Appreciation Fund0.15% III.Securities Lending Fees As compensation for services provided by the Manager in connection with securities lending activities of each Fund of a Trust, a lending Fund shall pay to the Manager, with respect to cash collateral posted by borrowers, a fee of up to 25% of the net monthly interest income (the gross interest income earned by the investment of cash collateral, less the amount paid to borrowers as well as related expenses) from such activities and, with respect to loan fees paid by borrowers when a borrower posts collateral other than cash, a fee up to 25% of such loan fees. Dated:December 8, 2010
